Citation Nr: 0718156	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-14 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as due to undiagnosed illness.  

2.  Entitlement to service connection for memory loss, 
claimed as due to undiagnosed illness.  

3.  Entitlement to service connection for coughing, claimed 
as due to undiagnosed illness.  

4.  Entitlement to service connection for myopic astigmatism 
(claimed as blurry vision), claimed as due to undiagnosed 
illness.  
 
5.  Entitlement to service connection for male pattern 
baldness (claimed as hair loss), claimed as due to 
undiagnosed illness.  
  
6.  Entitlement to service connection for dermatitis (claimed 
as skin rash), claimed as due to undiagnosed illness.  
  
7.  Entitlement to service connection for joint pain, claimed 
as due to undiagnosed illness.  
  
8.  Entitlement to service connection for tension headaches, 
claimed as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from January 1985 to May 1985 
and from November 1990 to June 1991.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
The claims folder was subsequently transferred to the RO in 
St. Petersburg, Florida.  

The veteran testified before the undersigned at a Travel 
Board hearing in January 2007.  A transcript of that hearing 
has been associated with the claims folder.  

The issues of entitlement to service connection for chronic 
fatigue syndrome, memory loss, coughing, joint pain, and 
tension headaches are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for chronic fatigue, 
memory loss, coughing, myopic astigmatism, male pattern 
baldness, slurred speech or stuttering, dermatitis, joint 
pain, tension headaches, and panic attacks in a September 
2001 rating decision, an appeal of this decision was not 
perfected.

2.  Since the September 2001 rating decision, evidence has 
been received  which relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant of the evidence previously of 
record, and which raises a reasonable possibility of 
substantiating the claim.

3.  The evidence of record shows that the veteran's 
subjective symptoms regarding his blurry vision, hair loss, 
and skin rash have been medically attributed to diagnosed 
disorders; the record does not establish that these diagnosed 
disorders were present in or related to  service.


CONCLUSIONS OF LAW

1.  The September 2001 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2006).

2.  New and material evidence has been received since the 
September 2001 rating decision to reopen claims for service 
connection for chronic fatigue syndrome, memory loss, 
coughing, myopic astigmatism, male pattern baldness, 
dermatitis, joint pain, and tension headaches.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Service connection for astigmatism as due to undiagnosed 
illness, is not in order.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

4.  Service connection for hair loss as due to undiagnosed 
illness, is not in order.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

5.  Service connection for dermatitis as due to undiagnosed 
illness, is not in order.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran submitted his original claim for service 
connection for "Gulf War-relate illness" in February 1998, 
citing symptoms of joint pain, hair loss, headaches, 
breathing problems, skin rash, blurred vision, slurred 
speech, and memory loss.  The RO denied the claims in a 
September 2001 rating decision.  Although it notified the 
veteran of the denial, and he was provided with a statement 
of the case, he did not respond to the statement of the case 
and accordingly, he did not perfect an appeal of the 2001 
rating decision and it is therefore final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2006).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005) (in effect for claims filed on or 
after August 29, 2001).  In determining whether evidence is 
"new and material," the credibility of the new evidence must 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

The Board notes that the RO's June 2004 rating decision and 
February 2005 statement of the case found no new and material 
evidence to reopen the veteran's claims.  However, the Board 
has a jurisdictional responsibility to determine whether a 
claim previously denied by the RO is properly denied or 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, 
the Board must initially determine on its own whether there 
is new and material evidence to reopen the claims for service 
connection for chronic fatigue syndrome, memory loss, 
coughing, myopic astigmatism, male pattern baldness, 
dermatitis, joint pain, and tension headaches.  

The RO denied service connection for chronic fatigue 
syndrome, memory loss, coughing, and joint pain in its 
September 2001 rating decision because the medical evidence 
did not reveal any chronic undiagnosed illness involving 
these claimed conditions.  The RO denied the veteran's claims 
for blurry vision, hair loss, and skin rash in its September 
2001 rating decision because it found these were diagnosed 
medical conditions which were not caused or aggravated by 
service.  Finally, the RO denied the veteran's claim for 
tension headaches in its September 2001 rating decision 
because there was no evidence of medical treatment for 
tension headaches over at least a six month period, and the 
headaches were not shown to be so severe and prostrating in 
nature as to have ever warranted a compensable evaluation.  
Evidence of record at the time of the rating decision 
consists of the report of an April 1998 VA  general 
examination, the report of a September 1998 VA neurological 
disorders examination, the report of a September 1998 VA 
mental disorders examination, the report of a September 1998 
VA general examination, and a lay statement from the 
veteran's friend dated August 1998.  

Evidence received since the September 2001 rating decision 
consists of VA outpatient records dated from November 1991 to 
December 1997, VA outpatient treatment records dated 
September 1998, a transcript of the RO hearing conducted in 
November 2003, photographs submitted at the November 2003 RO 
hearing, lay statements from two of the veteran's friends 
dated November 2003, and a lay statement from the veteran's 
parents dated November 2003, as well as the veteran's several 
written statements and testimony during the Travel Board 
hearing.  

Upon review of this evidence, the Board finds that the April 
2002 VA outpatient treatment report from the Miami VA Medical 
Center indicating that the veteran has chronic arthralgias of 
the knees and shoulders due to Gulf War syndrome and the 
December 2006 outpatient treatment records from the Miami VA 
Medical Center documenting a history of Gulf War syndrome 
reveal evidence of undiagnosed, chronic conditions.  If this 
new information is verified and considered with evidence 
previously of record, it thus relates to an unestablished 
fact necessary to substantiate the claims and raises a 
reasonable possibility of substantiating the claims.  This 
evidence is new and material within the meaning of 38 C.F.R. 
§ 3.156(a).  Therefore, the veteran's claims are reopened.  
38 U.S.C.A. § 5108.    

Service Connection for Myopic Astigmatism, 
Male Pattern Baldness, and Dermatitis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).   

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in-service.  38 C.F.R. § 3.303(d).

In addition, the law provides for compensation for Persian 
Gulf veterans suffering from a chronic disability resulting 
from an undiagnosed illness that became manifest during 
active duty in the Southwest Asia theater of operations or 
became manifest to a compensable degree within the prescribed 
presumptive period.  38 U.S.C.A. § 1117 (2002); see also 38 
U.S.C. § 1117 (providing compensation for a medically 
unexplained chronic multisymptom illness defined by a cluster 
of signs or symptoms, i.e., chronic fatigue syndrome, 
fibromyalgia, irritable bowel syndrome, and any illness 
determined by regulation to warrant presumptive service 
connection).

Regulations clarify that a veteran of the Persian Gulf war 
must exhibit objective indications of a chronic disability 
resulting from an undiagnosed illness or combination of 
illnesses manifested by one or more signs or symptoms.  38 
C.F.R. § 3.317(a)(1).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  A disability is 
considered "chronic" if it has existed for six months or more 
or if the disability exhibits intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms which may be manifestations 
of an undiagnosed illness include, but are not limited to: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 3.317(b); see also 38 
U.S.C. § 1117(g).  It is emphasized that the disability must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory test.  38 C.F.R. § 
3.317(a)(1)(i) and (ii).

Finally, the claimed chronic disability must have been 
manifest during active service in the Southwest Asia theater 
of operations or manifest to a compensable degree by December 
31, 2011.  38 C.F.R. § 3.317(a)(1)(i) and (ii); 71 Fed. Reg. 
75,669 (Dec. 18, 2006) (interim final rule).     

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the veteran's willful misconduct or the abuse of 
alcohol or drugs.  38 C.F.R. § 3.317(c). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

With respect to the veteran's claims for blurry vision, hair 
loss, and skin rash, all as due to undiagnosed illness, the 
Board notes that each of the three disorders have been 
attributed to a known clinical diagnosis.  38 C.F.R. § 
3.317(a)(1)(ii).  The clinical evidence of record reflects 
the diagnoses of these conditions as myopic astigmatism, male 
pattern baldness / alopecia, and dermatitis, respectively.  
Accordingly, as each of the alleged disorders here, although 
apparently chronic, can be attributed to a known clinical 
diagnosis, the Board finds that the provisions of 38 C.F.R. § 
3.317 are not met in this instance.  Therefore, the veteran 
is not entitled to service connection for myopic astigmatism, 
male pattern baldness, or dermatitis as a result of an 
undiagnosed illness.  

The Board has considered the veteran's contentions as to the 
etiology of these disorders.  However, as a layman, he is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  Bostain v. West, 11 Vet. App. 124, 
127 (1998).  Therefore,  the Board finds that the 
preponderance of the evidence is against service connection 
for myopic astigmatism, male pattern baldness, and 
dermatitis.  38 U.S.C.A. § 5107(b).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letter dated 
December 2003, as well as in the February 2005 statement of 
the case, the RO advised the veteran of the evidence needed 
to substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the February 2005 statement of the 
case includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  By letter 
dated April 2004, the veteran received specific notice 
informing him to submit all relevant evidence in his 
possession prior to the June 2004 rating decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. §  
3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In addition, in Kent v. Nicholson, 20 Vet. App 1 (2006), the 
Court specified the type of notice required, in addition to 
the notice described in Dingess, when a claimant petitions to 
reopen a previously finally denied claim with new and 
material evidence.  In the present appeal, the veteran was 
provided with specific notice concerning potential disability 
ratings and effective dates by letters dated June 2006 and 
December 2006.  Furthermore, as the Board concludes above 
that the veteran presented new and material evidence 
sufficient to reopen his claims, any questions as to the 
appropriate notice regarding new and material evidence are 
rendered moot.  The Board further finds that any deficiency 
in the notice to the veteran or the timing of these notices 
is harmless error.  See Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as has been found in this case).  

With respect to the duty to assist, the RO has obtained all 
available VA outpatient treatment records and multiple VA 
examinations.  See 38 U.S.C.A. § 5103A(d).  Although efforts 
to obtain the veteran's service medical records from the 
National Personnel Records Center, Veterans Affairs Records 
Center, and Gulf Link Database proved unsuccessful, the Board 
finds that the evidence which would have been contained in 
these records would not have been relevant to the outcome of 


veteran's claims for entitlement to service connection for 
myopic astigmatism, male pattern baldness, and dermatitis.   

In addition, the veteran provided additional medical records 
as well as lay evidence in the form of his own written 
statements, statements from friends and family members, and 
testimony at his January 2007 Travel Board hearing.  As there 
is no indication of further outstanding evidence, the Board 
is satisfied that the duty to assist with respect to the 
veteran's claims for entitlement to service connection for 
myopic astigmatism, male pattern baldness, and dermatitis has 
been met.  38 U.S.C.A. § 5103A.


ORDER

As new and material evidence has been received, the claims 
for entitlement to service connection for chronic fatigue 
syndrome, memory loss, coughing, myopic astigmatism, male 
pattern baldness, dermatitis, joint pain, and tension 
headaches, all claimed as due to undiagnosed illness, are 
reopened.  

Service connection for myopic astigmatism (claimed as blurry 
vision), to include as due to an undiagnosed illness, is 
denied.   
 
Service connection for male pattern baldness (claimed as hair 
loss), to include as due to an undiagnosed illness, is 
denied.  

Service connection for dermatitis (claimed as skin rash), to 
include as due to an undiagnosed illness, is denied.  


REMAND

The VA has an enhanced duty to assist a veteran in developing 
his claim.  In a disability compensation claim, this duty to 
assist includes providing a medical 


examination or obtaining a medical opinion when necessary to 
make a decision 
on the claim.  38 U.S.C.A. § 5103A(d).  Such an examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.  

With respect to the claims for entitlement to service 
connection for chronic fatigue syndrome, memory loss, 
coughing, joint pain, and tension headaches, review of the 
claims folder reveals evidence of a history of several 
symptoms associated with Gulf War syndrome.  However, the 
current record is inadequate to address whether the current 
disabilities are in fact related to service.  Therefore, 
pursuant to the statutes and regulations that govern the VA, 
a remand is required in order to secure additional medical 
evidence necessary to decide the claims.

Accordingly, the case is REMANDED back to the RO for the 
following action:

1. The RO should arrange for the veteran 
to undergo appropriate examination so as 
to ascertain the nature of the 
disabilities in question.  The claims 
folder must be available for the 
examiner(s) to review and the examination 
report must state whether such review was 
accomplished.  Any indicated test or study 
should be performed as deemed necessary.  
Thereafter, the examiner(s) should address 
the following questions: 

a. Does the veteran have objective 
evidence of disability involving the 
joints disorder and, if so, cite the 
specific joints involved and whether 
the joint problems to include pain 
are attributable to an underlying 
disability that can be diagnosed.  

b. Does the veteran have objective 
evidence of a chronic cough and, if 
so, whether it is attributable to an 
underlying respiratory disorder that 
can be diagnosed.  

c. Does the veteran have objective 
evidence of memory loss, and if so, 
whether it is attributable to an 
underlying neurologic/psychiatric 
disorder that can be diagnosed. 

d.  Does the veteran have objective 
evidence of chronic fatigue 
syndrome.  

e.  Does the veteran have objective 
evidence of chronic headaches and, 
if so, are they attributable to an 
underlying disease that can be 
diagnosed. 

2.  After the completion of any additional 
necessary development, the RO should 
readjudicate the claims for entitlement to 
service connection for chronic fatigue 
syndrome, memory loss, coughing, joint 
pain, and tension headaches.  If the 
disposition of any claim remains 
unfavorable, the RO should furnish the 
veteran a supplemental statement of the 
case and afford the applicable opportunity 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


